ON APPELLANT’S MOTION FOR REHEARING
Pursuant to Section 11.67 of the Texas Alcoholic Beverage Code (Vernon Supp.1981), appellee appealed the decision of the County Judge, refusing to renew her licenses, to the 189th District Court of Harris County, after filing a motion for rehearing before the County Judge. The District Court reversed and ordered renewal of ap-pellee’s licenses. On appeal, we reversed and dismissed because of a jurisdictional omission, which resulted in the appellee’s supplementing the record, thereby curing the omission. This court then granted ap-pellee’s motion for rehearing, and the original opinion of August 16, 1984, was withdrawn and the opinion on rehearing, reversing the District Court with instructions, filed on November 1,1984, was substituted.
The statutory directives of the APTRA (Administrative Procedure and Texas Register Act), article 6252-13a (Vernon 1976), require the exhaustion of all administrative remedies available within the agency before seeking judicial relief. After a party has exhausted all administrative remedies, such party may file a petition to obtain judicial review pursuant to section 19(b) of APTRA. The petition must be filed within 30 days after the decision complained of becomes final and appealable.
In the instant case, the appellee filed a motion for rehearing (required under AP-TRA section 16(c)) which was not overruled by operation of law at the time of filing a petition for review in the District Court. Premature filing of the petition for review may have been prompted by the conflict between section 16 of the APTRA and Chapter 61 of the Alcoholic Beverage Code, which provides a different timetable for an appeal from the agency’s decision. An appeal from the order of the County Judge denying an application must be filed within 30 days after the date of the order and the case must be tried within 10 days from the date the appeal is filed. Sections 61.34, 11.67, T.A.B.C. In contrast, section 16(e) of the APTRA provides that the motion for *713rehearing must be filed within 15 days of the rendition of the agency’s order, which is not final and appealable under section 16(c) until the date the motion for rehearing is overruled by agency action or by operation of law (which occurs when the agency has not acted on the motion within 45 days of the date of the agency’s order). Obviously, if the appellee had waited until 45 days after the order of the County Judge as required for an appeal governed by art. 6252-13a, sec. 16, the District Court would no longer have jurisdiction to entertain an appeal under sec. 11.67 of the Alcoholic Beverage Code. Confusion resulting from this conflict is certainly understandable, but we are guided by the Supreme Court’s admonition in Rector v. Texas Alcoholic Beverage Commission, 599 S.W.2d 800, 801 (Texas 1980), that the proceedings should be governed by the provisions of the APTRA.
The record in this cause does not reveal any objection by the appellants made before the district court challenging its jurisdiction based upon the absence of the County Judge’s order overruling the motion for rehearing, filed before the County Judge, or upon the non-lapse of the statutory 45 days invoking the overruling by operation of law. The first mention of this purportedly jurisdictional argument is in appellants’ response to appellee’s “Motion for Rehearing and Motion to Supplement Transcript.”
Under section 19(d)(3) of the APTRA, “the court may receive evidence of procedural irregularities to have occurred before the agency but which are not reflected in the record.” Under the facts of this case, and in view of appellants’ selective delay of their purportedly jurisdictional argument, constituting a virtual estoppel as to their present position, we consider the premature filing only as a procedural irregularity that does not affect the substantive rights of the parties.
Accordingly, the appellants’ motion for rehearing is denied.